DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 10,058,031 B1 to Brown et al. (hereinafter referred to as Brown) in view of patent document number DE 4 137 162 A1 to Zinck.

Regarding claims 1, 2 and 4 — 15, Brown discloses a ride-on outdoor power equipment (vehicle 621), comprising:
	[Claim 1] one or more batteries (battery 175);
	one or more electric traction motors (electric actuators 173L and 173R) electrically connected to the one or more batteries;
	one or more user input devices (user input device 79 and 81);
	a plurality of sensors (sensors, 332, 336, 340); and
	a controller (vehicle control system 180, Figure 11) in communication with the one or more batteries, the electric traction motors and the one or more user input devices, the controller configured to control the electric traction motors to operate the ride-on outdoor power equipment based on inputs received via the user input devices (Figure 11).
	Brown does not explicitly teach the one or more batteries configured to be removed without the use of a tool.  However, Zinck discloses a lawnmower comprising a battery (1) that can be removed without the use of a tool (Abstract, claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to modify Brown such that the battery is removable without the use of a tool.

	Regarding claims 2 and 4 – 12, Brown, modified by Zinck, discloses a ride-on outdoor power equipment, as in claim 1, further:
	[Claim 2] wherein one or more of the electric traction motors (electric actuators 173L and 173R) are configured to control a lateral rotational position of a non-traction wheel (indirectly through control of the drive wheels 193L and 193R; Col. 17, Lns. 50- 53);
	[Claim 4] wherein the controller (vehicle control system 180, Figure 11) comprises a processing circuit (160 — 181), a user interface (user interface 512, Figure 4), an input/output (I/O) interface (CAN bus 160), and a communication module (communication system 1100);
	[Claim 5] wherein the communication module (communication system 1100) comprises one or more of a serial communication interface and a wireless communication interface (remote programming device 1180 wirelessly communicates, Col. 22, Lns. 55-58);
	[Claim 6] wherein the processing circuit (160 — 181) comprises an implement control module configured to operate one of an implement or a mowing deck of the ride- on power equipment (the VIM controls the power base on sensors to multiple components including the power-take-off to the mowing deck; Col. 22, Lns. 16-26 and Col. 14, Lns. 5-15);
	[Claim 7] wherein the implement control module is configured to communicate with one or more sensors (sensors, 332, 336, 340) associated with the attachment (Col. 22, Lns. 16-26 and Col. 14, Lns. 5-15);
	[Claim 8] wherein the processing circuit (160 — 181) comprises a traction control module (speed control mechanism 165L and 165R) configured to control the electric traction motors (electric actuators 173L and 173R);
	[Claim 9] wherein the traction control module (speed control mechanism 165L and 165R) is further configured to control one or more non-traction motors associated with the ride- on outdoor power equipment (indirectly controls, Col. 17, Lns. 45-67);
	[Claim 10] wherein the traction control module (speed control mechanism 165L and 165R) is further configured to execute one or more automatic turning functions to alter the direction of the ride-on outdoor power equipment (Col. 17, Lns. 45-67);
	[Claim 11] further comprising an attachment deck (deck 118); and
	[Claim 12] further comprising a power and communication bus (CAN bus 160, Col. 17, Lns. 58-67), the power and communication bus configured to provide power and communication to the attachment deck (Figs. 11 and 12).

Regarding claims 13, Brown discloses a ride-on outdoor power equipment (vehicle 621), comprising:
	[Claim 13] one or more batteries (battery 175);
	one or more electric motors (electric actuators 173L and 173R) electrically connected to the one or more batteries;
	one or more user input devices (user input device 79 and 81);
	a plurality of sensors (sensors, 332, 336, 340); and
	a controller (vehicle control system 180, Figure 11) comprising a traction control module (Vehicle Integration Module 161) and an operational control module (speed control mechanisms 165L AND 165R) communicably coupled to the one or more electric motors (electric actuators 173L and 173R);
	Brown does not explicitly teach the one or more batteries configured to be removed without the use of a tool.  However, Zinck discloses a lawnmower comprising a battery (1) that can be removed without the use of a tool (Abstract, claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to modify Brown such that the battery is removable without the use of a tool.

Regarding claims 14, 15 and 17, Brown, modified by Zinck, discloses a ride-on outdoor power equipment, as in claim 13, further:
	[Claim 14] wherein the traction control module (Vehicle Integration Module 161) is communicably and operatively coupled to the one or more electric motors (electric actuators 173L and 173R) to control the one or more electric motors and a lateral rotational position of a non-traction wheel (indirectly via wheels 193L and 193R); and
	[Claim 15] wherein the operational control module (speed control mechanisms 165L AND 165R) is communicably and operatively coupled to the one or more electric motors (electric actuators 173L and 173R) and controls the speed of the one or more electric motors to provide a steering assist function (vehicle steering; Col. 17, Lns. 45- 67); and
	[Claim 17] further comprising one or more communication antennas (an antenna is inherently communicating with a cell tower 1190, Fig. 18) electrically coupled to the controller (vehicle control system 180, Figure 11) and configured to provide communication to the controller via one or more wireless protocols (Col. 22, Lns. 55- 58).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611               


/TONY H WINNER/           Primary Examiner, Art Unit 3611